Citation Nr: 0711238	
Decision Date: 04/16/07    Archive Date: 05/01/07

DOCKET NO.  02-01 896	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

Entitlement to an initial evaluation for chronic venous 
insufficiency with stasis dermatitis rated 30 percent from 
July 1, 1991, to August 17, 1992, 60 percent from August 17, 
1992, and 70 percent from August 8, 1994.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel
INTRODUCTION

The appellant served on active duty from March 1954 to June 
1991.

This matter came before the Board of Veterans' Appeals (the 
Board) on appeal from an October 2001 rating decision of the 
San Diego, California, Department of Veterans Affairs (VA) 
Regional Office (RO).

This case was previously before the Board on appeal from an 
adverse decision involving entitlement to certificates of 
eligibility for financial assistance in the purchase of (1) 
specially adapted housing or a special home adaptation grant, 
and (2) an automobile or other conveyance and/or adaptive 
equipment for an automobile.  In a June 2006 rating decision, 
the RO granted these claims.  As such, there is no 
controversy on these matters before the Board.

The issue of the initial evaluation for the appellant's 
chronic venous insufficiency with stasis dermatitis has been 
returned to the Board for consideration.  A hearing before 
the undersigned was held at the RO in February 2004.  The 
Board notes that, in June 2006, the appellant was granted a 
100 percent evaluation for loss of use of the lower 
extremities due to venous insufficiency with degenerative 
arthritis of the ankles, effective from January 28, 2004.


FINDING OF FACT

From service discharge, June 30, 1991, chronic venous 
insufficiency with stasis dermatitis has been manifested by 
symptoms of intermittent edema, hyperpigmentation, and 
episodes of leg pain on walking and at rest, but without 
symptoms of persistent coldness, or persistent swelling that 
subsides only very slightly and incompletely with recumbency 
elevation, or persistent ulceration.




CONCLUSIONS OF LAW

1.  The criteria for a 40 percent evaluation for each leg 
(combined 60 percent evaluation) for chronic venous 
insufficiency with stasis dermatitis from June 30, 1991, are 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 
4.104, Diagnostic Codes 7114- 7116, 7121 (effective prior to 
January 12, 1998).

2.  The criteria for an evaluation in excess of 40 percent 
for either leg (combined 60 percent) for chronic venous 
insufficiency with stasis dermatitis from June 30, 1991, to 
August 8, 1994, are not met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. § 4.104, Diagnostic Codes 7114- 7116, 7121 
(effective prior to and from January 12, 1998).

3.  The criteria for an evaluation in excess of 70 percent 
for chronic venous insufficiency with stasis dermatitis of 
the lower extremities from August 8, 1994, to January 28, 
2004, are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. § 4.104, Diagnostic Codes 7114- 7116, 7121 (effective 
prior to and from January 12, 1998).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), (codified 
at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002)), imposes obligations on VA in terms of its duty to 
notify and assist claimants.  Under the VCAA, when VA 
receives a complete or substantially complete application for 
benefits, it is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VA must 
inform the claimant of any information and evidence not of 
record that (1) is necessary to substantiate the claim as to 
all five elements of the service connection claim (including 
degree of disability and effective date of disability (See 
Dingess/Hartman  v. Nicholson, 19 Vet. App. 473 (2006); (2) 
VA will seek to provide; and (3) the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a) (West 2002); Quartuccio, 
supra. at 187; 38 C.F.R. § 3.159(b) (2005).  As a fourth 
notice requirement, VA must "request that the claimant 
provide any evidence in the claimant's possession that 
pertains to the claim."  38 C.F.R. § 3.159(b) (1); see also 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).  

Regarding timing, the Board notes that the United States 
Court of Appeals for Veteran Claims (Court) has held that the 
plain language of 38 U.S.C.A. § 5103(A) (West 2002), requires 
that notice to a claimant pursuant to the VCAA be provided 
"at the time" that VA receives a completed or substantially 
complete application for VA-administered benefits.  Pelegrini 
at 119 (2004).  This timing requirement applies equally to 
the initial-disability-rating and effective-date elements of 
a service connection claim.  Dingess/Hartman, supra.

The Board remanded this case in August 2004 for VCAA 
compliance.  In March 2005, a VCAA letter was sent to the 
appellant.  This essentially complied with statutory notice 
requirements as outlined above.  The March 2005 letter 
notified the appellant that to establish entitlement to an 
increased evaluation for his service- connected disability 
the evidence must show it had increased in severity.  The RO 
outlined evidence that had been received regarding his claim.  
The RO requested that the appellant send needed evidence or 
identify and provide release authorizations for evidence he 
wanted VA to obtain on his behalf.  The RO notified the 
appellant that VA is responsible for getting relevant records 
from any Federal agency and would make reasonable efforts to 
get relevant records not held by a Federal agency.  The RO 
notified the appellant that he must provide enough 
information about his records so that VA could request them 
from the person or agency that has them.  The RO advised the 
appellant that it was his responsibility to make sure that VA 
received all requested records that were not in the 
possession of a Federal department or agency.  While the 
March 2005 VCAA letter was provided after the initial 
adjudication, this timing defect is harmless error.  The 
Board notes that subsequent process was provided in that the 
claim was readjudicated in June 2006 and a Supplemental 
Statement of the Case was sent to the appellant in June 2006.

However, the Board observes that notice of the disability 
rating and effective date elements was provided in July 2006, 
after the initial adjudication and without subsequent 
process.  Notwithstanding, the Board finds that this timing 
error is harmless and, therefore, non-prejudicial to the 
appellant.  The appellant was not deprived of information 
needed to substantiate his claims and, in the end, the weight 
of the evidence is against his claims.  As the benefit sought 
could not be awarded even had there been no timing defect, 
the appellant is not prejudiced by a decision in this case.  
In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
claimant are to be avoided).

VA has also satisfied its duty to assist the appellant under 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.  All pertinent 
medical records have been associated with the claims folder 
and the appellant has been afforded VA examinations.  Social 
Security Administration records associated with a finding of 
disability have been associated with the claims folder.  
Additionally, the appellant provided sworn testimony at a 
hearing in February 2004.  The appellant has not reported 
that he has additional evidence or information concerning the 
assigned evaluations.  The Board finds that there is no 
indication that there is any additional relevant evidence to 
be obtained either by the VA or by the appellant, and there 
is no other specific evidence to advise him to obtain.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (holding that 
both the statute, 38 U.S.C. § 5103(a), and the regulation, 38 
C.F.R. § 3.159, clearly require the Secretary to notify a 
claimant which evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by the 
Secretary). 

Accordingly, the Board concludes it should proceed, as 
specific notice as to what evidence the appellant could or 
should obtain was provided and no additional pertinent 
evidence was submitted.  The claimant has had sufficient 
notice of the type of information needed to support the claim 
and the evidence necessary to complete the application.  
Therefore, the duty to assist and notify as contemplated by 
applicable provisions, including VCAA, has been satisfied.  
As such, the Board finds that the development requirements of 
the VCAA have also been met.  VA has done everything 
reasonably possible to assist the claimant.  Accordingly, 
appellate review may proceed without prejudice to the 
claimant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

II.  Evaluations

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule).  
38 C.F.R. Part 4 (2006).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.1 (2006).  If two evaluations are potentially applicable, 
the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for 
that evaluation; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2006).

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 
38 C.F.R. § 4.25.  However, the evaluation of the same 
"disability" or the same "manifestations" under various 
diagnoses is prohibited.  38 C.F.R. § 4.14 (2006).

The Court has held that a veteran may not be compensated 
twice for the same symptomatology as "such a result would 
over compensate the claimant for the actual impairment of his 
earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 
(1993).  This would result in pyramiding, contrary to the 
provisions of 38 C.F.R. § 4.14.  The Court has acknowledged, 
however, that when a veteran has separate and distinct 
manifestations attributable to the same injury, he should be 
compensated under different Diagnostic Codes.  Esteban v. 
Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. App. 
225 (1993).

Where an award of service connection for a disability has 
been granted and the assignment of an initial evaluation is 
at issue, separate evaluations can be assigned for separate 
periods of time based on the facts found.  In other words, 
the evaluations may be "staged."  Fenderson v. West, 12 
Vet. App. 119, 126 (2001).  A disability may require re-
evaluation in accordance with changes in a veteran's 
condition.  It is thus essential, in determining the level of 
current impairment, that the disability be considered in the 
context of the entire recorded history.  38 C.F.R. § 4.1 
(2006).

In October 2001, service connection for chronic venous 
insufficiency with stasis dermatitis was granted.  Under 
Diagnostic Code 7116-7121, the RO assigned the following 
evaluations:  30 percent from July 1, 1991; 60 percent from 
August 17, 1992; and 70 percent from August 8, 1994.  A 100 
percent evaluation was awarded based on loss of use of lower 
extremities effective January 28, 2004.

As evaluations on appeal cover periods prior to January 12, 
1998, the effective date the cardiovascular rating criteria 
were amended, the claim requires a review of both versions of 
the rating criteria.  Where, as here, the amended regulations 
expressly provide for an effective date, and do not allow for 
retroactive application, the veteran is not entitled to 
consideration of the amended regulations prior to the 
established effective date.  See generally 38 U.S.C.A. § 
5110(g) (West 2002).  DeSousa v Gober, 10 Vet. App. 461, 467 
(1997).  See also McCay v. Brown, 9 Vet. App. 183, 187 (1996) 
("plain language of section 5110(g) prohibits a retroactive 
award prior to the effective date of the legislation"), 
aff'd, 106 F.3d 1577 (Fed. Cir. 1997).  See also VAOPGCPREC 
3-2000 and 7-2003.

The rating criteria in effect prior to January 12, 1998, 
provide as follows:  Arteriosclerosis obliterans, 
thromboangiitis obliterans, and intermittent claudication are 
rated at 20 percent when there was minimal circulatory 
impairment, with paresthesias, temperature changes, or 
occasional claudication.  Well-established cases, with 
intermittent claudication or recurrent episodes of 
superficial phlebitis warrant a 40 percent rating.  Where 
there is persistent coldness of extremity with claudication 
on minimal walking, a 60 percent rating is warranted.  Where 
there is a severe form with marked circulatory changes such 
as to produce total incapacity or to require house or bed 
confinement, a 100 percent rating is warranted.  38 C.F.R. § 
4.104, Diagnostic Codes 7114-7116, effective prior to January 
12, 1998.

The Notes associated with this diagnostic code are set out in 
pertinent part as follows:  Note: The 100 percent rating will 
not be applied under a diagnosis of intermittent 
claudication.  Note: The schedular evaluations in excess of 
20 percent are for application to unilateral involvement.  
With bilateral involvement, separately meeting the 
requirements for evaluation in excess of 20 percent, 10 
percent will be added to the evaluation for the more severely 
affected extremity only, except where the disease has 
resulted in an amputation.  The resultant amputation rating 
will be combined with the schedular rating for the other 
extremity, including the bilateral factor, if applicable. 38 
C.F.R. § 4.104 (1997).

Phlebitis or thrombophlebitis, unilateral, with obliteration 
of deep return circulation, including traumatic conditions is 
rated as follows:  A 30 percent evaluation is assigned for 
persistent swelling of the leg or thigh, increased  on 
standing or walking 1 to 2 hours, readily relieved by 
recumbency; moderate discoloration, pigmentation and 
cyanosis.  A 60 percent rating is assigned for persistent 
swelling, subsiding only very slightly and incompletely with 
recumbency elevation with pigmentation cyanosis, eczema or 
ulceration.  A 100 percent evaluation is assigned where there 
is massive board-like swelling, with severe and constant pain 
at rest.  38 C.F.R. § 4.104, Diagnostic Code 7121, effective 
prior to January 12, 1998.

Effective from January 12, 1998, the revised cardiovascular 
ratings eliminated Diagnostic Code 7116, intermittent 
claudication.  Arteriosclerosis obliterans is evaluated under 
Diagnostic Code 7114 and provides that a 20 percent rating is 
warranted where there is claudication on walking more than 
100 yards, and; diminished peripheral pulses or 
ankle/brachial index of 0.9 or less.  Claudication on walking 
between 25 and 100 yards on a level grade at 2 miles per 
hour, and; trophic changes (thin skin, absence of hair, 
dystrophic nails) or ankle/brachial index of 0.7 or less 
warrants a 40 percent rating.  A 60 percent rating requires 
claudication on walking less than 25 yards on a level grade 
at 2 miles per hour, and; either persistent coldness of the 
extremity or ankle/brachial index of 0.5 or less.  A 100 
percent rating is warranted for ischemic limb pain at rest, 
and; either deep ischemic ulcers or ankle/brachial index of 
0.4 or less.  38 C.F.R. § 4.104, Diagnostic Code 7114 (2006).

The notes associated with Diagnostic Code 7114 provide as 
follows: Note (1):  The ankle/brachial index is the ratio of 
the systolic blood pressure at the ankle (determined by 
Doppler study) divided by the simultaneous brachial artery 
systolic blood pressure. The normal index is 1.0 or greater. 
Note (2):  Evaluate residuals of aortic and large arterial 
bypass surgery or arterial graft as arteriosclerosis 
obliterans. Note (3):  These evaluations are for involvement 
of a single extremity.  If more than one extremity is 
affected, evaluate each extremity separately and combine 
(under § 4.25) using the bilateral factor (§ 4.26), if 
applicable.

Varicose veins are evaluated under Diagnostic Code 7120.  A 
40 percent evaluation contemplates symptoms of persistent 
edema and stasis pigmentation or eczema, with or without 
intermittent ulceration.  A 60 percent evaluation 
contemplates symptoms of persistent edema or subcutaneous 
induration, stasis pigmentation or eczema, and persistent 
ulceration.  38 C.F.R. § 4.104, Diagnostic Code 7120 (2006).

Diagnostic Code 7121 provides that post-phlebitic syndrome of 
any etiology is rated at  20 percent rating where there is 
persistent edema, incompletely relieved by elevation of the 
extremity, with or without beginning stasis pigmentation or 
eczema; a 40 percent rating is assigned for persistent edema 
and stasis pigmentation or eczema, with or without 
intermittent ulceration; a 60 percent rating is assigned for 
persistent edema or subcutaneous induration, stasis 
pigmentation or eczema, and persistent ulceration; and a 100 
percent rating is assigned for massive board-like edema, with 
constant pain at rest.  38 C.F.R. § 4.104, Diagnostic Code 
7121 (2006).

A.  Factual Background

Service medical records shows that the appellant had minimal 
varicosities on re-enlistment examination in June 1981.  He 
denied leg cramps.  On service retirement examination in 
April 1991, the appellant reported leg cramps and skin 
problems.  Examination revealed stasis dermatitis.  Soon 
thereafter, on VA examination dated July 1991, the appellant 
reported various musculoskeletal complaints of pain and 
swelling.  Clinical findings were positive for pitting edema 
of the ankles and the examiner opined that it was likely of 
cardiac origin.

San Diego Health Care System records dated June 1992 to March 
1993 were received.  A June 30, 1992, treatment note reflects 
complaints of ankle swelling and leg cramps that cause him to 
wake during the night.  In July 1992, 2+ and 3+ edema was 
noted along with a purple mottled appearance of the feet and 
ankles.  In August 1992, the appellant complained of severe 
back and leg pain and cramping with walking up to a block and 
at night at rest.  An August 17, 1992, note shows that the 
appellant was seen in vascular surgery for claudication.

On VA examination in July 1993, the appellant was noted to 
have a great deal of skin discoloration and pigmentation due 
to stasis dermatitis of the lower extremities, greater on the 
right.  There was significant enlargement of the right ankle 
related to stasis dermatitis.

Medical records from the San Diego Naval Medical Center dated 
in early August 8, 1994, show that the appellant was seen for 
complaints of left lower extremity edema and right back, hip 
and calf pain after walking less than one-quarter mile; the 
calf pain turned to throbbing pain on rest.  On evaluation by 
vascular surgery later that month, severe chronic venous 
insufficiency of the lower extremities with claudication and 
pain on walking, bilateral ankle swelling, 2+ pitting edema, 
hemosclerosis skin changes, lipodermatosclerosis, and an 
enlarged right ankle were found.

A VA examination was conducted in November 2000.  The 
appellant reported symptoms of stasis dermatitis associated 
with discoloration and claudication of both lower extremities 
beginning in service.  Clinical findings were positive for 
significant stasis dermatitis and discoloration of the skin 
associated with claudication and pain upon exertion.  The 
appellant could walk no more than 20 feet before he had pain.  
The appellant complained of pain causing him to wake at 
night, and significant discomfort from cramping.  By history, 
he was recently assessed with deep vein thrombosis and 
prescribed Coumadin.  For pain relief, he reportedly wore 
prosthetics and took Vicodin.  Objectively, there was marked 
discoloration of both lower extremities with chronic venous 
stasis and dermatitis with scaly lesions involving the border 
of the lower extremities.  The examiner noted that vascular 
insufficiency was causing venous stasis and dermatitis, along 
with loss of sensation and loss of function in the lower 
extremities associated with weakness, pain, fatigability, 
incoordination, and instability.

San Diego Health Care System records dated from May 1993 to 
July 2005 reflect that the appellant was followed for venous 
insufficiency with venous stasis.  In November 1999, the 
appellant was diagnosed with deep vein thrombosis of the left 
lower extremity and put on Coumadin; it was noted that 
swelling decreased significantly.  On April 5, 2000, the 
appellant complained of an enlarged right calf along with a 
painful, tender, and warm right calf and foot.  He stated 
that he first noticed these symptoms 4-5 days earlier.  
Clinical findings showed severe stasis changes bilaterally, 
lower extremity warmth, and good capillary refill.  There was 
no claudication.  The assessment was possible recurrent deep 
vein thrombosis.  A follow-up treatment note dated April 12, 
2000, reflects that lower extremity Doppler studies were 
negative for deep vein thrombosis.  It was noted that the 
appellant had been keeping his leg elevated, using warm 
compresses, and wearing compression stocking with some 
decrease in edema.  A May 2000 treatment note reflects 
complaints of shooting pain in the ankles with findings for 
discoloration of the lower extremities.  Pain on walking and 
significant bilateral leg cramping was noted.  In June 2000, 
the appellant complained of pain across the top of his feet 
and around the ankles and the upper calf region.  He stated 
that edema was relieved by elevation of the legs.  Clinical 
findings were positive for edema, and very erythematous feet 
with a bluish hue.  Chronic venous stasis changes with dry 
scaly skin were seen.  There were 2+ bilateral dorsalis pedal 
pulses.  Stasis ulcers were described as well healed.  The 
appellant was fitted for Jobst compression stockings.  A 
September 2000 note reflects the presence of chronic venous 
stasis changes of the lower extremities, white scaly plaques 
on the upper border of stasis changes and an erythematous 
papular rash.  Intermittent edema was noted as relieved by 
elevation of legs and "with ted hose."  The assessment was 
venous stasis dermatitis/eczema of lower extremities.  On 
follow-up in November and December 2000, there were again 
findings for dermatitis, erythema, and eczematous changes of 
both legs.  In December 2000, decreased edema (1+) was noted.  
Treatment records dated 2001 to 2003 reflect continuing care 
for venous stasis dermatitis with eczema.

In March 2001, improved symptoms with lidex and Vicodin were 
noted.  In May 2001, clinical findings showed 
hyperpigmentation of the extremities with minimal erythema 
and warmth.  The skin was intact and dry.  No edema was 
shown.  In August 2001, there was hyperpigmentation of the 
lower extremities with dry and intact skin, but trace pitting 
edema to the mid-calf was found.

A March 2002 note shows findings for cool, intact skin 
consistent with history of stasis dermatitis.  A May 2002 
note shows the presence of a venous ulcer.  Treatment notes 
dated June and July 2002 reflect venous insufficiency and 
stasis dermatitis with improving venous ulcer.  In June 2002, 
there was 3+ edema of the left leg and 2+ edema of the right 
leg.  Later in June 2002, there was no edema.  On a 
dermatology visit in July 2002, the appellant reported using 
compression hose on his legs for stasis dermatitis with good 
results.  A November 2000 treatment note shows ulcer 
completely healed, purple discoloration of the lower 
extremities, and no edema.

During outpatient treatment in February, May and June 2003, 
no edema was shown.  A September 2003 treatment note shows 
findings for trace pitting edema.  In January 2004, there was 
minimal edema of the right lower extremity and the appellant 
reported that he would start to wear his Jobst stockings.  On 
January 28, 2004, the appellant complained that he could 
barely walk and of frequent falls without warning.  Symptoms 
of neuropathy were noted.  The assessment was bilateral lower 
extremity weakness, gait instability, and history of frequent 
falls.  A four-wheeled walker was prescribed.  In February 
2004, new onset of right lower extremity edema was noted.

The appellant provided sworn testimony at a hearing in 
February 2004.  He reported difficulty with his lower 
extremities that involved tripping, falling, and pain.  He 
further reported living in an apartment with a handicapped 
bathroom and using a walker to ambulate.  The appellant 
stated that in 1993 or 1994 he had a blood clot of the left 
lower extremity.

On VA examination in January 2006, the examiner noted a 
history of venous disease since service, manifested by 
swelling and aching with ambulation, and stasis dermatitis 
since 1991.  It was noted that, in 1999, the appellant was 
treated for deep vein thrombosis involving the left popliteal 
vein, and that the history was significant for arterial 
claudication.  Clinical findings were positive for shiny 
atrophic skin over the calves, along with hyperpigmentation 
and pitting of the distal one-third of the calves with 
oozing.  Fetid ulcers of both medial malleolar areas were 
shown.  There was evidence of lipodermatosclerosis, atrophie 
blanche, and edema, bilaterally.  The diagnoses were chronic 
venous insufficiency with evidence of venous hypertension and 
ulceration, currently untreated, and peripheral arterial 
disease/arterial claudication.

B.  Analysis

In weighing the appellant's statements and testimony, medical 
records, and VA examinations of record, the Board makes the 
following findings and conclusions.  Absent a relative 
balance of the evidence, the evidence is not in equipoise and 
the benefit-of-the-doubt doctrine does not apply.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet.App. 49 
(1990).

A review of the evidence reflects that the appellant had leg 
cramps and skin problems as early as April 1991, as shown by 
the report of examination for retirement.  The appellant was 
separated from service in June 1991 and soon thereafter, on 
VA examination in July 1991, the appellant reported 
complaints of swelling and pain of the ankles.  Clinical 
findings at this time were positive for pitting edema.  
Subsequently dated treatment records showed continued 
claudication-type symptoms.  A June 30, 1992, VA treatment 
note show complaints of ankle swelling and leg cramps that 
caused him to wake at night.  The appellant was referred to 
the vascular clinic.  Treatment records dated June 1992 
through March 1993 show episodes of pitting edema and 
hyperpigmented skin over the ankles and tibial area along 
with complaints of leg pain and cramps with walking and at 
night at rest.  On the most recent VA examination in January 
2006, the examiner noted a history of venous disease since 
service, manifested by swelling and aching with ambulation, 
and stasis dermatitis since 1991.

The Board finds that the appellant's symptoms are consistent 
with intermittent claudication, which warrants the assignment 
of a 40 percent disability evaluation for each leg (60 
percent combined evaluation) from the date of separation.  
The evidence of record shows leg cramps and skin problems 
since service and the onset of edema soon after service with 
complaints of increased leg pain and cramps.  However, 
because the evidence of record does not show symptoms of 
persistent coldness of either lower extremity or that there 
were marked circulatory changes as to produce total 
incapacity or to require house or bed confinement, the 
criteria for an evaluation greater than 40 percent for either 
leg under old Diagnostic Code 7116 (effective prior to 
January 12, 1998) is not warranted.  Similarly, in the 
absence of any evidence of record showing persistence 
coldness or information on the ankle/brachial index, the 
criteria for an evaluation greater than 40 percent for either 
leg under Diagnostic Code 7115 (effective from January 12, 
1998) is not warranted.

The Board has carefully considered whether entitlement to an 
increased evaluation is warranted for any other period under 
the pertinent regulations.  Specifically, under old 
Diagnostic Code 7121 (effective prior to January 12, 1998), 
an evaluation greater than 40 percent for each leg requires 
persistent swelling, subsiding only very slightly and 
incompletely with recumbency elevation with pigmentation 
cyanosis, eczema or ulceration (60 percent criteria).  
Alternatively, a 100 percent evaluation under this code 
requires massive board-like swelling, with severe and 
constant pain at rest.  See 38 C.F.R. § 4.110, Diagnostic 
Code 7121 (effective prior to January 12, 1998).

The evidence of record shows swelling of the lower 
extremities, described as edema ranging at different times 
from 1+ to 3+, and sometimes as pitting.  The evidence of 
record further shows that lower extremity swelling responded 
favorably to elevation and use of Jobst compression stocking.  
An April 2000 treatment note reflects a decrease in edema 
with elevation and Jobst stocking.  A June 2000 treatment 
note reflects that edema is relieved by elevation of the 
legs.  A September 2000 treatment note described the 
appellant's edema as "intermittent" and relieved by 
elevation of the legs and "ted hose."  An October 2001 
treatment note reflects that the appellant used compressive 
stocking for lower extremity edema with good results.  In 
view of this evidence, swelling subsiding only slightly and 
incompletely with recumbency elevation is not shown.  
Therefore, an evaluation greater than 40 percent under old 
Diagnostic Code 7121 is not warranted.

Under new Diagnostic Code 7121, an evaluation greater than 40 
percent requires persistent edema or subcutaneous induration, 
stasis pigmentation or eczema and persistent ulceration.  
Alternatively, as in the old criteria, a higher evaluation 
requires massive board-like swelling, with constant pain at 
rest.  See 38 C.F.R. § 4.104, Diagnostic Code 7121 (effective 
January 12, 1998).  The evidence of record shows that the 
appellant had well healed ulcers in May 2000, and it was not 
until May 2002 that he was again seen for ulceration.  A June 
2002 treatment note shows healing ulcer and a November 2002 
treatment note shows that the ulcer was "completely 
healed."  No recurrence of ulceration is shown until after 
January 2004.  From 1991 until January 2004, the appellant 
had only 2 episodes of ulceration, which resolved and 
completely healed.  As such, the Board finds that persistent 
ulceration is not shown.  Therefore, an evaluation greater 
than 40 percent under new Diagnostic Code 7121 is not 
warranted.

As the appellant has not argued nor does the evidence of 
record show the presence of massive board-like swelling, with 
constant pain at rest, the Board finds that the criteria for 
a 100 percent disability evaluation under both the old and 
new Diagnostic Code 7121 is not warranted.

As a 100 percent disability evaluation was assigned effective 
January 2004, any discussion of whether the appellant met the 
criteria for an evaluation greater than 40 percent after that 
date is moot.  Furthermore, the Board finds that a uniform 
disability rating of 40 percent for each leg (60 percent 
combined rating), and no more, is warranted for the 
appellant's venous insufficiency with stasis dermatitis of 
the lower extremities from June 30, 1991.  See Fenderson, 
supra.  However, because the 40 percent evaluation for each 
leg would result in a lower combined disability rating for 
the period from August 8, 1994, to January 28, 2004, the 
Board will not disturb the 70 percent combined rating for 
venous insufficiency of the lower extremities as assigned by 
the RO for that period.


ORDER

An evaluation of 40 percent for each leg (60 percent combined 
for lower extremities) for chronic venous insufficiency with 
stasis dermatitis of the lower extremities from June 30, 
1991, to August 17, 1992, is granted.

An evaluation in excess of 40 percent for each leg (60 
percent combined for lower extremities) for chronic venous 
insufficiency with stasis dermatitis from June 30, 1991, is 
denied.

An evaluation in excess of 70 percent (combined) for chronic 
venous insufficiency with stasis dermatitis of the lower 
extremities from August 8, 1994, to January 28, 2004, is 
denied.



____________________________________________
HOLLY E. MOEHLMANN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


